     Case 3:20-cv-08146-DLR-CDB Document 19 Filed 12/01/20 Page 1 of 2



 1   Michele Molinario, Bar #020594
     Joseph E. Leverence, Bar #033199
 2   JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
 3   Phoenix, Arizona 85004
     Telephone: (602) 263-1700
 4   Fax: (602) 200-7831
     mmolinario@jshfirm.com
 5   jleverence@jshfirm.com
 6   Attorneys for Defendants City of Flagstaff,
     Clint Hill and Tricia Hill, Colton B.
 7   Hutchinson and Dustin J. Eberhardt
 8                             UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF ARIZONA
10   Tremayne Nez and Marcella Nez,                       NO. 3:20-cv-08146-DLR-CDB
     husband and wife,
11
                                            Plaintiffs,   NOTICE OF SETTLEMENT
12
                     v.
13
     The City of Flagstaff; an Arizona
14   Municipality; Clint Hill, in his individual and
     official capacities, and Tricia Hill, husband
15   and wife; Colton B. Hutchinson, in his
     individual and official capacities, and Jane Doe
16   Hutchinson, husband and wife; Dustin J.
     Eberhardt, in his individual and official
17   capacities, and Jane Doe
     Eberhardt, husband and wife,
18
                                          Defendants.
19
20
21                   Defendants City of Flagstaff, Clint Hill, Tricia Hill, Colton B. Hutchinson
22   and Dustin J. Eberhardt (collectively: “the Defendants”), through undersigned counsel,
23   hereby notify the Court that the Plaintiffs and the Defendants have reached settlement in
24   the above-captioned matter. The parties will be filing a Stipulation to Dismiss with
25   Prejudice in its entirety1 and Order in the near future.
26
27               1
             This forthcoming Stipulation to Dismiss with Prejudice shall include the entire
28   case with prejudice, against all Defendants and unserved Jane Doe Defendants.


     8952397.1
     Case 3:20-cv-08146-DLR-CDB Document 19 Filed 12/01/20 Page 2 of 2



 1                     DATED this 1st day of December 2020.
 2                                                JONES, SKELTON & HOCHULI, P.L.C.
 3
 4                                                By /s/ Michele Molinario
                                                    Michele Molinario
 5                                                  Joseph E. Leverence
                                                    40 North Central Avenue, Suite 2700
 6                                                  Phoenix, Arizona 85004
                                                    Attorneys for Defendants City of Flagstaff,
 7                                                  Clint Hill and Tricia Hill, Colton B.
                                                    Hutchinson and Dustin J. Eberhardt
 8
 9
10                                  CERTIFICATE OF SERVICE
11               I hereby certify that on this 1st day of December 2020, I caused the foregoing
12   document to be filed electronically with the Clerk of Court through the CM/ECF System
13   for filing; and served on counsel of record via the Court’s CM/ECF system.
14   Gary Pearlmutter, Esq.
     Wendy F. White, Esq.
15   Southwest Center for Equal Justice
     1124 Mountainaire Road
16   Flagstaff, AZ 86005
     Attorneys for Plaintiffs
17
18    /s/ Cindy Castro
19
20
21
22
23
24
25
26
27
28
                                                    2

     8952397.1
